 LOCAL UNION NO. 60, CARPENTERSLocal Union No. 60,United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO (George P.MacDougall Co., Inc.)(Burnet-Binford LumberCompany, Division of Stanray Corporation)andTheIndiana National BankCarpenters'District Council of Central and WesternIndiana,United Brotherhood of Carpenters andJoiners of America,AFL-CIO (George P. Mac-Dougall Co.,Inc.) (Burnet-Binford Lumber Com-pany,Division of Stanray Corporation)andThe In-dianaNationalBank.Cases25-CC-205 and25-CC-206April 27, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn January 21, 1971, Trial Examiner Laurence A.Knapp issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had engaged incertain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counseland the Respondent filed exceptions to the Decisionand supporting briefs, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner with the modification noted.''The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all the revelant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F 2d362 (C A 3) We find no such basis for disturbing the Trial Examiner'scredibility findings in this case'We shall correct the Order recommended by the Trial Examiner toconform to the recommended notice, which we find to be appropriate, inorder to remedy effectively the Respondents' unfair labor practices SeeAmerican Guild of Musical Artists (National Symphony Orchestra Associa-tion),157 NLRB 735,Local 38, LB.E W (Bob CutlerSigns),155 NLRB1147, 1151-52 Member Fanning would limit the scope of the Order, adopt-ing the recommended Order of the Trial Examiner, and would correspond-ingly limit the scope of the notice See his dissenting opinion inW. D. DonThomas Construction Company,130 NLRB 1289, 1291, enfd. as modified300 F 2d 649 (C A. 9)190 NLRB No. 17ORDER127Pursuant to Section 10(c) of the NationalLabor Re-lations Act, as amended,the NationalLaborRelationsBoard adopts as its Order the recommendedOrder ofthe Trial Examiner as modified below,and hereby or-ders that the Respondents,Local Union No. 60, UnitedBrotherhood of Carpenters and Joinersof America,AFL-CIO,and Carpenters'District Council of Centraland Western Indiana,UnitedBrotherhood of Carpen-ters and Joiners ofAmerica, AFL-CIO,their officers,agents,and representatives, shall take the action setforth in the Trial Examiner's recommended Order asmodified herein:Delete paragraph"1" and substitute the following:"1. Cease and desist from inducing or encouragingindividualsemployed byGeorge P. MacDougall Co.,Inc., or any other person engaged in commerce or in anindustry affecting commerce,to engage in a strike orrefusal in the course of their employment to use, proc-ess, transport,or otherwise handle or work on anygoods,articles,materials, or commodities or to performservices;and from threatening,coercing,or restrainingGeorge P. MacDougallCo., Inc.,or any other personengaged in commerce or in an industry affecting com-merce, where in either case an object of such conductis to force or require George P. MacDougallCo., Inc.,or any other person to cease using,handing,transport-ing, or otherwise dealing in the products of, or to ceasedoing business with, Burnet-BinfordLumber Com-pany,Division of Stanray Corporation."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: I heard these con-solidated cases in Indianapolis, Indiana, on October 13 and14, 1970,' following pretrial procedures in compliance withthe National Labor Relation Act, as amended (herein calledthe Act).' After the hearing helpful briefs were filed by coun-sel for the General Counsel, counsel for the Respondents, andcounsel for the Charging Party.As hereinafter detailed, the Charging Party-the IndianaNational Bank-is in the process of constructing a large bankbuilding in Indianapolis. Under a contract between the gen-eral contractor for the project, the George A. Fuller Co., Inc.,and a subcontractor, the George P. MacDougall Co., Inc.,MacDougall Co. is engaged in the furnishing and installationof a variety of interior woodwork for offices in this building,which products it obtains, in turn, from theBurnet-BinfordLumber Company, Division of the Stanray Corporation(hereinafter called Burnet-Binford).The employees of MacDougall Co. involved herein aremembers of Respondent Local Union No. 60. RespondentLocal 60, in turn, is a member of Respondent Carpenters'District Council which has a contract (hereinafter called the'All dates used herein refer to the year 1970 unless otherwise stated.=Following the filing of the respective charges in the two cases on Sep-tember 10, they were consolidated, and the complaint issued, on September25 Respondent's answer was filed on September 29 128DECISIONSOF NATIONALLABOR RELATIONS BOARDbuilders' contract) with an association of contractors in theIndianapolis area known as the Building Trades Council.Through its membership in this contractors' association,MacDougall Co. is a party to this contract.Burnet-Binford, on the other hand, is nonunion; i.e., it hasemployees in operations coming within the claimed jurisdic-tion of the United Brotherhood of Carpenters but is not aparty to the contract above referred to (presumably becausepast efforts of Respondents to organize Burnet-Binford's em-ployees have been unsuccessful). Hence, the terms "Union,""non-Union," "Union-made," etc., as used by Respondents'officials and other witnesses in this case, refer to employersunder contract or not under contract, as the case may be, withRespondents or some other element of their United Brother-hood of Carpenters parent organization.'These consolidated cases present the question whether theRespondent labor organizations violated Section 8(b)(4)(ii).and (ii) by inducing or encouraging employees of Mac-Dougall Co. who are members of Respondent Local 60 tostrike or refuse to perform work, and by threatening, restrain-ing, or coercing MacDougall Co., with the object of forcingMacDougall Co. to cease doing business withBurnet-Bin-ford.I.THE BOARD'S JURISDICTIONRespondents admit and I find the jurisdictional facts setforth in detail in paragraph 2 of the complaint herein. Onthose facts,I find and conclude that Fuller Co., MacDougallCo., and Burnet-Binford are individually and collectively em-ployers engaged in commerce and in activities affecting com-merce within the meaning of Section 2(6) and(7) of the Act,and that it will effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Respondents admit, and I find thateach of Respondent organizations named in the caption is alabor organization within the meaning of Section 2(5) of theAct.The conductcomplained of against Respondents in thiscase was engaged in by one Norman Bland and one VirgilBelcher,who, on the basis of admitted allegations of thecomplaint and record evidence,I find acted as agents of andon behalfof each of theRespondents.'III.THE ALLEGED UNFAIR LABOR PRACTICEconversationsMacDougall informed Bland of his hopes ofobtaining a contract and, in effect, asked Bland to approve ofhis proposed use of Burnet-Binford as the supplier of thenecessary wood products' and that Bland's reply was thatMacDougall would be in violation of the builders' contractif he used Burnet-Binfordmaterial'and that he would not"let"MacDougall use Burnet-Binford as a supplier becausethat company was nonunion. On the basis of both the tes-timony of Bland and MacDougall, I further find that afterBland againtold MacDougall in the second conversation thathe would not allow MacDougall to use Burnet-Binford be-cause "they were nonunion,"' MacDougall pointed out toBland that Burnet-Binford was being used as a supplier at-thetime by other union builders in Indianapolis; that Bland re-plied that Burnet-Binford was not supplying materials for theIndiana Bank job-"his" (that is, Bland's) job-and sug-gested that MacDougall use one or another of two unionsuppliers; and that MacDougall opposed use of these sug-gested suppliers on the ground that one of them, then asupplier on this project, was behind in deliveries and that forthis reason the bank wanted "to get somebody else in there,"and because the other was similarly unreliable.As stated, MacDougall Co. began work on the projectabout September 1. On September 2, three of its employees,Schultz,Mann, and Corbett (all members of RespondentLocal 60) were approached at the jobsite by Respondents'agents Bland and Belcher. A composite of the testimony ofSchultz and Corbett as to what happened on this occasion isthat: Bland opened the conversation by stating that they werehaving "trouble" or that there was going to be "trouble" onthe job becauseBurnet-Binford, the supplier of the materialthat the three men were working on, was nonunion; and thatthis trouble related back to unsuccessful past efforts of Re-spondents to organize Burnet-Binford's employees. Blandwent on to say that although some doors (manufactured byaWisconsin producer) bore the union label they were stillBurnet-Binford material; that the employees were in violationof their union obligation'in installingmaterials supplied byBurnet-Binford; and that, if they continued to install suchmaterials, charges would be filed against them for violationof that obligation. Bland further stated that he was not order-ing the men to quit work but that he wanted them to do soor that they should do so. He also said there were two unionsuppliers who could furnish the material and, after interrupt-ing the conversation to use the telephone, returned to statethat MacDougall Co. had not contacted either of these firms.MacDougall Co. began the work subcontracted to it aboutSeptember 1. Prior thereto, and in anticipation of obtainingsuch a subcontract, George MacDougall, president of Mac-Dougall Co, had two telephone conversations with Respond-ents' agent Bland, in calls initiated by Mr. MacDougall. Thefirst of these was in or about January or February and thesecond in early April. The testimony of MacDougall andBland is at variance as to whether MacDougall's proposeduse of Burnet-Binford was mentioned in the first conversa-tion, but Bland admitted that this was the central topicbrought up by MacDougall in the second one. On all theevidence and circumstances of record, I find that in bothJBurnet-Binford performs some manufacturing or processing operationson some of the products it sells; it also supplies finished products manufac-tured by other companies, some of which products are "Union made."Bland is financial secretary and business representative of Local 60, andvice president of the District Council. Belcher is identified in the pleadingsas a union "Steward" on the project involved herein; he did not testify inthe case. Respondents' answer admits allegations of the complaint thatBland and Belcher are agents of both Respondents.'Burnet-Binford had been MacDougall's principal supplier of such pro-ducts for some 25 years.The corresponding provision of the contract reads:The Employer agrees not to subcontract or sublet any work covered bythis agreement to any person, firm, or corporation, which does not payat least the minimum rates of pay and abides by all apprenticeshipstandards as set forth in this agreement together with fringes estab-lished herein.Bland's corresponding testimony is as follows: "George MacDougallcalled the second time and he asked me-told me that he had the oppor-tunity to do the tenant work, again, with the understanding that he coulduse Burnet-Binford Lumber Company, and wanted to know if I would okayit. I told him that George Fuller Company, the general contractor on thejobsite, would not allow Burnet-Binford to deliver materials to the jobsitebecause they were non-Union. In the pre-job conference and the under-standing with George Fuller is that everything on the job would be 100percent Union. So George asked me if he would get the tenant work wouldI allow him to use Burnet-Binford. I told him I would not because they werenon-Union and we would hold him to his contract were he agreed to subcon-tract to a Union mill."This "obligation" refers to a portion of the "secret" oath of membershipin the Carpenters' union to the effect that the member "will ask for the unionlabel and will employ only union labor when the same can be had." LOCAL UNIONNO. 60,CARPENTERS129Then, again indicating to the men that they should not useBurnet-Binford material, he told them again that if they didso charges would be brought against them.' Bland andBelcher then left the site, after which Corbett had a furthertelephone conversation with Bland in which Bland said hewas not telling the men to stop work but that they "should"stop working.Schultz, Corbett, and Mann thereupon, about 2:30 that dayand in advance of normal quitting time, left the jobsite.Schultz and Corbett testified that they left because of theconcern they entertained about the trouble they were ormight be in with their Union if they continued working."Bland's version of the September 2 events is that he told thethree men the "problem" with the MacDougall firm was thatits use of Burnet-Binford supplies violated a subcontractingprovision of the builders' contract. But he further testifiedthat he admitted to Corbett that even thoughBurnet-Binfordwas then supplying other union contractors in the area (thatis,without being a "problem" to Respondents), he was takinga contrary position toward use of Burnet-Binford by the Mac-Dougall firm on the ground that it was his "duty"as a unionbusiness representative to "strive toorganize" to protect theunion label. He further testified that, after interrupting theconversation to make telephone calls to see if the MacDougallfirm had sought bids from three union suppliers, he told themen that he did not have authority to direct them to leave thejob but that they had an "obligation" they should rememberand should act accordingly, and if they left the job they wouldbe leaving "on their own and not at my order." Queried undercross-examination as to why he referred to their union "obli-gation" in relation to their workingon Burnet-Binfordmaterials, Bland testified that (putting himself in the positionof the three carpenters) he would not have quit work onBurnet-Binford materials even though working on them vi-olated the union "obligation." He was then asked by the TrialExaminer why, in these circumstances, he made any refer-ence to theunion"obligation," and in response, explainedthat he did so in the expectation that the men would contactthe MacDougall firm to see "if they could work their problemout," i.e., to see if the MacDougall firm "wouldn't go to aUnion mill" for its supplies.On September 3, Corbett and Mann did not go to work butSchultz did, along with Nelson, another union member.Bland and Belcher came up to Schultz and Nelson in thebuilding and, according to a composite of the testimony ofSchultz and Nelson, the following then transpired: Blandasked Schultz if he remembered what Bland had said to himthe day before and Schultz replied that he did;Blandsaid thathe was not telling the two men to stop work but if theycontinued they would be violating their "obligation" andwent on to say that he was going to file charges againstSchultz and Nelson for using Burnet-Binford materials on thejob;Nelson asked Bland under what clause (of the Union'sconstitution) he proposed to prefer charges and Bland repliedfor violation of "obligation"; Nelson then asked Bland if hewas giving them a "direct order" to stop working and Blandreplied that he was not but did say "I advise you to stoppworking"; that further in the conversation Bland asked Nel-'The testimony that Bland threatened on this occasion to prefer chargesagainst the men is that of Schultz Corbett's testimony is that he did not hearBland refer to filing charges and that is the interpretation I put on thetestimony of Mann who, while he testified that Bland did not refer to filingcharges, admittedly was in conversation with Corbett during some of thetime Bland was talking, for which reason neither he or Corbett was in aposition to testify as to everything Bland said on this occasion10Mann testified that he left work because of whatBlandhad said to theeffect that working on Burnet-Burford material violated his union obligation.son if he knew that Burnet-Binford was a nonunion employerand Nelson replied that he did; that toward the end of theconversation Nelson asked Bland if he was preferring chargesagainst him and Schultz and Bland replied that he was; andthat Bland stated that he was going to bring suit against theMacDougall firm for violation of the subcontracting provi-sion of the contract with the builders'association,which heread to Nelson on this occasion.Bland's testimony as to these September 3 events-is that heasked Schultz if everything was "squared away" and thatSchultz replied that he had talked to Walker,a businessrepresentative of Respondent Council, and that things were"squared away"; that Nelson then asked why they could notuse Burnet-Binford material on that job and that he toldNelson that in his opinion the MacDougall firm was violatingthe contract with respect to subcontracting; that he "in-structed both of them,again, that they had an obligation tolive up to,"meaning theone contained in the membershipoath; and that when Nelson asked him if he was going toprefer charges against them he said "No, I am not going toprefer charges against you although charges could be broughtagainst you."Employees Schultz and Corbett went to work on the job onSeptember 4 and while there were approached by Respond-ents' agentBelcher. Since Belcher did not testify, on the basisof the testimony of Schultz and Corbett I find that the follow-ing took place on this occasion. Belcher inquired of the twomen whether the "trouble" had been settled and was told thatthey did not think it had but they had been told by theMacDougall firm to continue working. Belcher then saidcharges had been (or were being) filed against the two men(Schultz and Nelson) who had worked the preceding day,whereupon Corbett remarked that he supposed chargeswould be filedagainst himfor working that day and Belcherreplied in the affirmative. Corbett then inquired what thebasis of the charges would be and Belcher, referring to theirworking on Burnet-Binford materials, stated "violation ofobligation,"meaning, I infer, the provision of the member-ship oath previously referred to. Belcher then left. Schultzand Corbett then telephoned to "Bud" Walker, a businessrepresentative of Respondent District Council. (On the previ-ous evening Corbett had asked Walker at a meeting of Re-spondent Local 60 what he should do to protect himself with"the Union" in the light ofBland's statements that the menshould stop work, and had been advised by Walker to dowhatever a majority of MacDougall's carpenters chose to do.)Walker confirmed to Schultz what he had advised Corbett todo the previous evening" and recommended to Corbett thatthe men call Bland. Corbett did so, informing Bland thatBelcher had said that "they" had filed charges against the twomen who had worked the day before and asking Blandwhether charges would be filed against him if he worked thatday. Bland responded that he would file such charges. Cor-bett then said that he could not understand why charges wereto be filed against him when no such action had been takenagainst unionmen who were working on Burnet-Binfordmaterials on another nearby project. Bland replied that theunion men were not working on that company'smaterial inhis "district" meaning on jobs for which Bland, rather thansome other business agent, was responsible as Respondents'representative, and went on to say that "That B.A.'s [mean-ing Respondents' various businessagents]more or less agreedthat they would not use Burnet-Binford material on the jobs"but that it "looked like" Bland was the only business agent" I base this finding on the hearsay testimony of Corbett, which particu-larly sinceWalker was not called by Respondents, I consider sufficientlyreliable to justify crediting '130DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho was "enforcing" this understanding among the agents."On September 24, Respondent District Council institutedsuit in a State court seeking an injunction against the Mac-Dougall firm for alleged violation of the subcontractingprovision of the contract with the area builders. (See Resp.Exh. 2.) Having made my findings of fact as to the events ofSeptember 4, I turn to this task with respect to the events ofSeptember 2 and 3. In the light of all the testimony of record,of Bland's failure to testify concerning the events of Septem-ber 4 involving him, of Belcher's failure to testify at all, andof my demeanor observations, I credit the testimony of unionmembers Schultz, Corbett, and Nelson as to the events ofSeptember 2 and 3 and reject such portions of the testimonyof Bland as is, or may appear to be, of contradictory charac-ter."Accordingly I find that on September 2 and 3, Bland,speaking as Respondents' representative, made it know to theMacDougall employees at work on those days that, while hewas stopping short of giving them a direct order to ceasework, he was requesting, urging, and admonishing them tocease work on the Burnet-Binford materials because Burnet-Binford was nonunion; that he informed the employees thathe considered their working on such nonunion materials tobe in violation of their union obligation; and that he threat-ened to prefer charges against them on the basis of their useof such materials.Concluding Findings withRespect to the Alleged ViolationsThe statements and threats of Respondents' representa-tives to the MacDougall employees clearly sufficed to "in-duce" or "encourage" those employees to cease work." Andin the light of Bland's statements to Mr. MacDougall that hewould not let the MacDougall firm use Burnet-Binfordmaterials because, as Bland himself testified, Burnet-Binfordwas nonunion, his similar explanations to the MacDougallemployees, and his references in this connection to the pastunsuccessful efforts of Respondents to organize the Burnett-Binford employes, it is clear that what gave rise to Bland'sand Belcher's pressures on the men to cease work was thenonunion status of Burnet-Binford firm. Thus Burnet-Bin-ford, and not the MacDougall firm, was the offending partyin their eyes and therefore, in the terminology of such cases,the primary employer in the situation. In short, in my view,the sole object of Bland's and Belcher's pressures on theMacDougall employees was that ofcausing(that is, "forcing"or "requiring" as the statutory language goes) the Mac-Dougall firm to cease doing business with Burnet-Binfordbecause that supplier's employees were not represented byRespondents and, as the evidence further establishes, to causetheMacDougall firm to obtain the materials needed from," Charges had not been filedagainst anyof the MacDougall employeesat the time of the hearing, but it may be noted that the statutory chargeswhich gave rise to this proceeding were filed on September 10, about a weekafter the events in question, and that the complaint issued rather rapidlythereafter." For example, I specifically decline to credit Bland's testimony that hedid not at "any time" tell Schultz, Corbett, Mann, or Nelson that he wasgoing to prefer charges against them." While Respondents' counsel contends that Bland made it clear to theMacDougall employees that he was not "telling" them to stop work, he did,in fact, "tell" them that in substance (while adding that he was not orderingor directing them to cease work on the Burnet-Binford materials). But healso said more, i.e., that their membership oath put them under an obligationto cease work and that that oath would be enforced by intraunion discipli-nary measures if they did not heed his admonitions. Ample case authoritytoo abundant for citation renders the totality of Bland's and Belcher's state-ments unlawful inducement and encouragement within the meaning of thestatutory section involved herein.that is, to replace Burnet-Binford by, some union supplier.But whether or not these were the sole objectives of Respond-ents' representatives, they certainly were "an" objectivethereof. Conduct of this nature and objective, addressed bothto the MacDougall employees and their employer, is violativeof Section 8(b)(4)(i) and (ii) of the Act.15IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThose activities of Respondents set forthin section III,found to constitute unfair labor practices, occurring in con-nection with the business of the Employers as set forth insection I, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes, burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Employers named in section I hereof are employersengaged in commerce and in an industry affecting commercewithin the meaning of Section 2(6) and (7) and Section 8(b)(4)of the Act.2.Each of the Respondents is a labor organization withinthe meaning of Section 2(5) of the Act.3.By inducing and encouraging employees of George P.MacDougall Co., Inc., to engage in a strike or refusal in thecourse of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, withthe object set forth above, Respondents and each of themhave engaged in unfair labor practices affecting commercewithin the meaning of Sections 8(b)(4)(i)(B) and 2(6) and (7)of the Act.4.By threatening, coercing, and restraining George P.MacDougall Co., Inc., with the object set forth above, Re-spondents and each of them haveengaged inunfair labor" In his brief,Respondents'counsel advances as his leadoff argument thecontention that Respondent's sole objective was a "work preservation" one,i.e., that what their agents were objecting to was the fact that the Mac-Dougall firm was not performing on the jobsite certain milling operations oncertain "trim"materialswhich Burnet-Binford was supplying alreadymilled. But Respondents' counsel made no reference to any such contentionin his opening statement of position solicited by the Trial Examiner, no suchprecise and limited objective was portrayed in Respondents'agents' state-ments to Mr. MacDougall and to the men, the evidence shows that suchmilling operations were neither commonly nor traditionally performed bythe MacDougall carpenters on the jobsite, and Bland himself testified thathe had no objection to the fact that these milling operations on the"trim"were not being performed by MacDougall employees on the jobsite. Hence,this contention is unworthy of serious consideration.Respondents further contend in their brief (1) that there was no unlawfulinducement or encouragement of the MacDougall employees to cease work(because, Respondents contend, no threat to file charges was made and theemployees were otherwise left entirely free to determine whether or not toleave the job); and (2) that there was no coercion applied to the MacDougallfirm because, Respondents assert, the only threat communicated to it wasthat Respondents would bring suit for breach of contract. But I have foundthe facts to be otherwise in respect to both of these contentions.Finally, Bland testified that he took the steps he did because, in hisopinion,MacDougall's contract with Burnet-Binford violated the subcon-tracting clause of the builders' contract. See, fn.6, supra.My contraryfindings as to the true reasons and objective of his conduct require a rejec-tion of this testimony. But even if this were the true basis of his conductRespondents would be in no better position since economic action such asI have found they took would, if their objective was to enforce compliancewith this clause, likewise bring them into violation of the Act, as they appearto concede. LOCAL UNION NO. 60, CARPENTERSpractices affecting commerce within the meaning of Sections8(b)(4)(ii)(B) and 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act, I shall recommend that they be required to cease anddesist from such practices, and to take certain affirmativeactions designed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:16ORDERRespondents Local Union No. 60, United Brotherhood ofCarpenters, and Joiners of America, AFL-CIO, and Carpen-ters'District Council of Central and Western Indiana, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, their officers, agents, and representatives, shall:1.Cease and desist from:(a) Inducing or encouraging individuals employed byGeorge P. MacDougall Co., Inc., to engage in a strike orrefusal in the course of their employment to use, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services forGeorge P. MacDougall Co., Inc., for an object of forcing orrequiring said Employer to cease doing business with Burnet-Binford Lumber Company, Division of Stanray Corporation.(b) Threatening, coercing, or restraining George P. Mac-Dougall Co., Inc., for an object of forcing or requiring saidEmployer to cease doing business with Burnet-Binford Lum-ber Company, Division of Stanray Corporation.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Post in conspicuous places at their respective businessoffices and meeting halls, including all places where noticestomembers are customarily posted, copies of the attachednotice marked "Appendix A" or "Appendix B," correspond-ing to the respective Respondents." Copies of said notices, onforms provided by the Regional Director for Region 25, afterbeing duly signed by authorized representatives of Respond-ents, shall be posted by each of Respondents immediatelyupon receipt thereof and be maintained by them for 60 con-secutive days. Reasonable steps shall be taken by Respond-ents to insure that such notices are not altered, defaced, orcovered by any other material.(b) Promptly after receipt of copies of said notices fromsaid Regional Director, return to him signed copies for post-ing by George P. MacDougall Co., Inc., and by Burnet-Binford Lumber Company, Division of Stanray Corporation,if they be willing, at their places of business, including theIndiana Bank jobsite in the case of said MacDougall Co., atlocations where notices to employees of said Employers arecustomarily posted.16In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "131(c) Notify thesaid Regional Director,in writing,within 20days from the date ofreceipt ofthis Decision,what steps havebeen taken by Respondents to comply herewith."3°In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of this Order, what steps the Respondents have taken to complyherewith."APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby advise all members of Local Union No. 60, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, and George P. MacDougall Co., Inc., and Burnet-Bin-ford Lumber Company, Division of Stanray Corporation,and their employees, that:WE WILL NOT induce or encourage employees ofGeorge P. MacDougall Co., Inc., or any other personengaged incommerce or in an industry affecting com-merce, to engage in a strike or refusal in the course oftheir employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles,materials or commodities, or to perform any services,and WE WILL NOT threaten, coerce, or restrain GeorgeP.MacDougall Co., Inc., or any other person engagedin commerce or in an industry affecting commerce,where in eithercase anobject of such conduct is to forceor require George P. MacDougall Co., Inc., or any otherperson, to cease using, handling, transporting, or other-wise dealing in the products of, or to cease doing busi-ness with, Burnet-Binford Lumber Company, Divisionof Stanray Corporation.LOCAL UNION No.60,UNITEDBROTHERHOOD OFCARPENTERSAND JOINERSOF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice,614 ISTACenter,150WestMarket Street, Indianapolis,Indiana46204,Telephone317-633-8921.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby advise all members of Carpenters' Distract Coun-cil of Central and Western Indiana, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, and George 132DECISIONSOF NATIONALLABOR RELATIONS BOARDP.MacDougall Co., Inc.,and Burnet-Binford Lumber Com-pany, Division of Stanray Corporation, and their employees,that:WE WILL NOT induce or encourage employees ofGeorge P. MacDougall Co., Inc., or any other personengaged in commerce or in an industry affecting com-merce, to engage in a strike or refusal in the course oftheir employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any servicesand WE WILL NOT threaten, coerce, or restrain GeorgeP.MacDougall Co., Inc., or any other person engagedin commerce or in an industry affecting commerce,where in either case an object of such conduct is to forceor require George P. MacDougall Co., Inc., or any otherperson, to cease using, handling, transporting, or other-wise dealing in the products of, or to cease doing busi-ness with, Burnet-Binford Lumber Company, Divisionof Stanray Corporation.CARPENTERS' DISTRICTCOUNCIL OF CENTRALAND WESTERNINDIANA, UNITEDBROTHERHOOD OFCARPENTERSAND JOINERS OFAMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 614 ISTACenter, 150WestMarket Street,Indianapolis,Indiana46204, Telephone No. 317-633-8921.